DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 30th, 2020 has been entered. Claims 1-14 and 17-20 remain pending. Claims 15-16 have been canceled. Claims 1, 14, and 19-20 have been amended.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed August 28th, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dierksmeier (US 8,336,806) in view of Saiz (US 2013/0251525 A1).

Regarding claim 1, Dierksmeier teaches an aircraft (Fig. 1) defining a vertical direction (Fig. 1, “axis”, R), the aircraft comprising: a fuselage (Fig. 1); a propulsion system (Fig. 1, “vertical lift system” 50 & “gas turbine engine” 56) comprising a power source (Fig. 1, “gas turbine engine”, 56) and a vertical thrust fan (Fig. 1, “lift fan”, 54) driven by the power source (“The vertical lift system 50 includes a lift fan 54 operatively coupled with a gas turbine engine 56 via a shaft 58”, Col. 2, Lines 11-12); and a wing extending from the fuselage (Fig. 1 at 50, from the lift fan 54”, Col. 3, Lines 10-11; thus the flow path is from the lift fan to the outlet of the “vane box” 70 of diffusion assembly Figs. 2A/2B), the diffusion assembly including a first member (Fig. 2B, “inner flow path member”, 72) and a second member (Fig. 2B, “outer flow path member”, 74), the second member movable generally along the vertical direction relative to the first member (Fig. 2A to Fig. 2B shows “inner flow path member” 72 movable generally along the vertical direction relative to “outer flow path member” 74 and Fig. 1 “axis” R) such that the first member and second member together define at least in part an exhaust flowpath for the first vertical thrust fan when the diffusion assembly is in the second position (Diffusion assembly Fig. 2B shows “vane box” 70 in second position with “inner flow path member” 72 and “outer flow path member” 74 defining “flow path” 71 for “lift fan” 54), the diffusion assembly further including an extension (Figs. 2A-2B, “vane box” 70; shown extended in Fig. 2B) operably coupled to an opposing side of the second member from the exhaust flowpath (Fig 2B shows “vane box” 70 coupled to the outside “outer flow path member” 74 opposite of the flow path internal to “outer flow path member” 74).
Dierksmeier does not expressly disclose the vertical thrust fan as electric.

	It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Dierksmeier to further include the vertical thrust fan as electric, as taught by Saiz, because these two power sources for lift fans were art-recognized equivalents before the effective filing date of the claimed invention.

Regarding claim 2, Dierksmeier as modified by Saiz teaches the aircraft of claim 1. Further, Dierksmeier teaches wherein the first position (Fig. 2A) is a retracted position (Fig. 2A shows “vane box” 70 in a retracted position) and wherein the second position (Fig. 2B) is an extended position (Fig. 2B shows “vane box” 70 in an extended position), and wherein the first member (Fig. 2B, “inner flow path member” 72) is nested at least partially within the second member (Fig. 2B, “outer flow path member” 74) when the diffusion assembly is in the retracted position (Fig. 2A, the retracted “inner flow path member” 72 shown nested concentrically at least partially within the also retracted “outer flow path member” 74; additionally described as “The vertical lift system 50 can be placed in the stowed position shown in FIG. 2a by collapsing the flow path members 72 (if present) and 74”, Col. 3, Lines 33-35).

Regarding claim 3, Dierksmeier as modified by Saiz teaches the aircraft of claim 1. Further, Dierksmeier teaches wherein the first member (Fig. 2B, “inner flow path member” 72) defines a closed cross-sectional shape having a minimum internal cross measurement (Fig. 2B, bottom of “inner flow path member” 72), wherein the second member also defines a closed 

Regarding claim 6, Dierksmeier as modified by Saiz teaches the aircraft of claim 1. Further, Dierksmeier teaches wherein the vertical thrust electric fan (Fig. 1, “lift fan”, 54) defines an axis (Fig. 1, “axis R”), wherein the first member (Fig. 2B, “inner flow path member” 72) defines a substantially frustoconical shape (Fig. 2B shows the “inner flow path member” 72 as a frusto-conical, tapering from the “lift fan” 54 to the “vane box” 70), wherein the second member (Fig. 2B, “outer flow path member” 74) also defines a substantially frustoconical shape (Fig. 2B shows the “outer flow path member” 74 as a frusto-conical, tapering from the “lift fan” 54 to the “vane box” 70), and wherein the second member is moveable along the axis (Between Fig. 2A and 2B, the “inner flow path member” 72 shown movable along the R axis from Fig. 1).

Regarding claim 7, Dierksmeier as modified by Saiz teaches the aircraft of claim 6. Further, Dierksmeier teaches wherein the first member (Fig. 2B, “inner flow path member” 72) further defines a minimum internal diameter (Fig. 2B, bottom of “inner flow path member” 72) less than a minimum internal diameter of the second member (Fig. 2B shows the diameter at the bottom of “inner flow path member” 72 is smaller than the diameter at the top of “outer flow 

Regarding claim 8, Dierksmeier as modified by Saiz teaches the aircraft of claim 6. Further, Dierksmeier teaches wherein the diffusion assembly (Fig. 2A-2B, “vane box” 70) further comprises a third member (Fig. 2B, “doors”, 76), wherein the third member is a substantially frustoconical member (Fig. 2B shows “doors” 76 are frusto-conical, tapered the the “lift fan” 54 to the “vane box” 70) moveable along the axis of the first vertical thrust electric fan (Fig. 2A to 2B shows “doors” 76 are moveable vertically downward in the same direction as axis R in Fig. 1), and wherein the first member is nested within the second member and the second member is nested within the third member when the diffusion assembly is in the first position (Fig. 2B shows “inner flow path member” 72 nested within “outer flow path member” 74 and both nested within “doors” 76).

Regarding claim 9, Dierksmeier as modified by Saiz teaches the aircraft of claim 1, but does not expressly disclose wherein the diffusion assembly is a first diffusion assembly, wherein the vertical thrust electric fan is a first vertical thrust electric fan, wherein the propulsion assembly further comprises a second vertical thrust electric fan with the first and second vertical thrust electric fans arranged along a length of the wing, and wherein the wing further comprises a second diffusion assembly including a first member and a second member, the second member 
However, Saiz further teaches an aircraft with at least a first and second diffusion assembly arranged along a length of the wing (Fig. 1, “lift fans” 9, multiple shown; Fig. 31 shows diffusion assembly).
It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Dierksmeier as modified by Saiz wherein the diffusion assembly is a first diffusion assembly, wherein the vertical thrust electric fan is a first vertical thrust electric fan, wherein the propulsion assembly further comprises a second vertical thrust electric fan with the first and second vertical thrust electric fans arranged along a length of the wing, and wherein the wing further comprises a second diffusion assembly including a first member and a second member, the second member of the second diffusion assembly movable generally along the vertical direction relative to the first member of the second diffusion assembly such that the first and second members of the second diffusion assembly together define at least in part an exhaust flowpath for the second vertical thrust electric fan when the second diffusion assembly is in the second position, as further taught by Saiz, since it has been held that mere duplication of the essential working parts of a device, such as the diffusion assembly, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, Dierksmeier as modified by Saiz teaches the aircraft of claim 9. Further, Dierksmeier teaches wherein the first position (Fig. 2A) is a retracted position (Fig. 2A shows “vane box” 70 in a retracted position) and wherein the second position (Fig. 2B) is an extended position (Fig. 2B shows “vane box” 70 in an extended position), and wherein the first member (Fig. 2B, “inner flow path member” 72) is nested at least partially within the second member (Fig. 2B, “outer flow path member” 74) when the diffusion assembly is in the retracted position (Fig. 2A, the retracted “inner flow path member” 72 shown nested concentrically at least partially within the also retracted “outer flow path member” 74; additionally described as “The vertical lift system 50 can be placed in the stowed position shown in FIG. 2a by collapsing the flow path members 72 (if present) and 74”, Col. 3, Lines 33-35).
Saiz, as discussed above, further teaches an aircraft with at least a first and second diffusion assembly arranged along a length of the wing (Fig. 1, “lift fans” 9, multiple shown; Fig. 31 shows diffusion assembly).
It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Dierksmeier as modified by Saiz wherein the first position of the second diffusion assembly is a retracted position and wherein the second position of the second diffusion assembly is an extended position, and wherein the first member of the second diffusion assembly is nested at least partially within the second member of the second diffusion assembly when the second diffusion assembly is in the retracted position, as further taught by Saiz, since it has been held that mere duplication of the essential working parts of a device, such as the diffusion assembly, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11, Dierksmeier as modified by Saiz teaches the aircraft of claim 1, but does not expressly disclose wherein the propulsion system is a hybrid electric propulsion system, and wherein the power source of the hybrid electric propulsion system comprises a combustion engine and an electric generator.
However, Saiz further teaches wherein the propulsion system is a hybrid electric propulsion system, and wherein the power source of the hybrid electric propulsion system comprises a combustion engine and an electric generator (Fig. 44 shows the power source is both a combustion engine and an electric generator; additionally discussed in Para. [0012] & [0025]).
It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Dierksmeier as modified by Saiz wherein the propulsion system is a hybrid electric propulsion system, and wherein the power source of the hybrid electric propulsion system comprises a combustion engine and an electric generator, as further taught by Saiz, because these two power sources for lift fans were art-recognized equivalents before the effective filing date of the claimed invention.

Regarding claim 12, Dierksmeier as modified by Saiz teaches the aircraft of claim 1. Further, Dierksmeier teaches wherein vertical thrust electric fan (Fig. 1, “lift fan”, 54; note Saiz is relied upon above to teach electric) is fixed in orientation (Fig. 1, “lift fan” 54 is shown fixed) within the wing (“the vertical lift system 50 can fit into a confined space such as an aircraft wing or other like location”, Col. 3, Lines 35-37) to generate lift generally along the vertical direction (“The vertical lift system 50 provides a force along the axis R to generate lift for the aircraft 52”, Col. 2, Lines 12-13).

Regarding claim 13, Dierksmeier as modified by Saiz teaches the aircraft of claim 1 but does not expressly disclose wherein the wing comprises a variable geometry assembly moveable between a forward thrust position and a vertical thrust position, and wherein the variable geometry assembly substantially completely encloses the diffusion assembly when the diffusion assembly is in the first position and the variable geometry assembly is in the forward thrust position.
However, Saiz further teaches wherein the wing comprises a variable geometry assembly (Fig. 31, “fins”, 25c; shown tilt-able at 25d and thus variable) moveable between a forward thrust position (Fig. 32, thrust arrows) and a vertical thrust position (Fig. 31, thrust arrows), and wherein the variable geometry assembly substantially completely enclosed within the wing (Fig. 32 shows “lifting fan” 9 enclosed by wing on both sides) when the variable geometry assembly is in the forward thrust position (Fig. 32, “fins” 25c shown in forward thrust position).
It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Dierksmeier as modified by Saiz wherein the wing comprises a variable geometry assembly moveable between a forward thrust position and a vertical thrust position, and wherein the variable geometry assembly substantially completely encloses the diffusion assembly when the diffusion assembly is in the first position and the variable geometry assembly is in the forward thrust position, as further taught by Saiz, to provide both vertical and horizontal thrust controls using the vane box thereby providing more control of the aircraft to the pilot.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dierksmeier (US 8,336,806) in view of Saiz (US 2013/0251525 A1) as applied to claims 3 and 15 above, further in view of Presz, JR. et al. (US 2011/0274533 A1).

Regarding claims 4, Dierksmeier as modified by Saiz teaches the aircraft of claims 3, but does not expressly disclose wherein the vertical thrust electric fan defines a fan diameter, and wherein the minimum internal cross measurement of the first member is greater than or substantially equal to the fan diameter.
However, in an analogous diffuser art, Presz, JR. teaches wherein the vertical thrust electric fan defines a fan diameter (Fig. 3, “rotor”, 146), and wherein the minimum internal cross measurement of the first member (Fig. 3, “contoured turbine shroud”, 110) is greater than or substantially equal to the fan diameter (Fig. 3 shows the minimum internal cross measurement of the “contoured turbine shroud” 110 is greater than or substantially equal to the “rotor” 146 diameter).
It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft and the diffusion assembly of Dierksmeier as modified by Saiz wherein the vertical thrust electric fan defines a fan diameter, and wherein the minimum internal cross measurement of the first member is greater than or substantially equal to the fan diameter, as taught by Presz, JR., since this is simply a change to the flow path shape. Dierksmeier further teaches the “lift fan flow path 71 may have any variety of shapes and orientations” (Col. 3, Lines 53-54), therefore it would have been an obvious matter of design choice to make the different portions of the flow path of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level 

Regarding claim 5, Dierksmeier as modified by Saiz teaches the aircraft of claim 3. Further, Dierksmeier teaches wherein the closed cross-sectional shape of the first member is a substantially circular shape (“In one non-limiting form the ellipsoidal annular shape is circular and the quadrilateral annular shape is square. Other shapes and variations are also possible in other embodiments”, Col. 3, Lines 62-63) with the minimum internal cross measurement being a minimum internal diameter (Fig. 2B at the bottom of the “inner flow path member” 72).
Gierksmeier as modified by Saiz does not expressly disclose wherein the closed cross-sectional shape of the second member is also a substantially circular shape with the minimum internal cross measurement also being a minimum internal diameter.
However, in an analogous diffuser art, Presz, JR. teaches wherein the closed cross-sectional shape of the second member (Figs. 1-3, “ejector shroud”, 120) is also a substantially circular shape with the minimum internal cross measurement also being a minimum internal diameter (Fig. 1-2 shows the “ejector shroud” 120 is circular).
It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Dierksmeier as modified by Saiz wherein the closed cross-sectional shape of the second member is also a substantially circular shape with the minimum internal cross measurement also being a minimum internal diameter, as taught by Presz, JR., since this is simply a change to the flow path shape. Dierksmeier further teaches the “lift fan flow path 71 may have any variety of shapes and orientations” (Col. 3, Lines 53-54), therefore it would have been an obvious matter of design .

Claim 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dierksmeier (US 8,336,806) in view of Saiz (US 2013/0251525 A1) and Presz, JR. et al. (US 2011/0274533 A1).

Regarding claim 14, Dierksmeier teaches a diffusion assembly (Fig. 2A-2B, “vane box” 70) for an aircraft (Fig. 1) having a wing (Fig. 1 at 50, “vertical lift system” 50 shown described as in the wing in Col. 3, Lines 35-37) and a propulsion system (Fig. 1, “vertical lift system” 50 & “gas turbine engine” 56) comprising a vertical thrust fan (Fig. 1, “lift fan”, 54) positioned on or in the wing (“the vertical lift system 50 can fit into a confined space such as an aircraft wing or other like location”, Col. 3, Lines 35-37), the aircraft defining a vertical direction (Fig. 1, “axis”, R), the diffusion assembly comprising: a first member (Fig. 2B, “inner flow path member”, 72) configured to be coupled to the wing at a location downstream of the vertical thrust fan (Fig. 2B shown “van box” 70 position downstream “flow path” 71; additionally, “The lift fan flow path 71 provides a path for a flow of working fluid from the lift fan 54”, Col. 3, Lines 10-11; thus the flow path is from the lift fan to the outlet of the “vane box” 70); and a second member (Fig. 2B, “outer flow path member”, 74) moveable generally along the vertical direction relative to the first member (Fig. 2A to Fig. 2B shows “inner flow path member” 72 movable generally along the vertical direction relative to “outer flow path member” 74 and Fig. 1 “axis” R) when the wherein the first member (Fig. 2B, “inner flow path member”, 72) defines a closed cross-sectional shape having a minimum internal cross measurement (Fig. 2B, bottom of “inner flow path member” 72), wherein the second member also defines a closed cross-sectional shape having a minimum internal cross measurement (Fig. 2B, closed cross-sectional shape of “outer flow path member” 74 from wall to wall), and wherein the minimum internal cross measurement of the second member (Fig. 2B, wall to wall of the “outer flow path member” 74 towards the top of the “vertical lift system” 50) is greater than the minimum internal cross measurement of the first member (Fig. 2B, top of “outer flow path member” 74 shown having a greater minimum internal cross measurement than the bottom of the “inner flow path member” 72).
Dierksmeier does not expressly disclose the vertical thrust fan as electric.

It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Dierksmeier to further include the vertical thrust fan as electric, as taught by Saiz, because these two power sources for lift fans were art-recognized equivalents before the effective filing date of the claimed invention.
Dierksmeier as modified by Saiz does not expressly disclose wherein the vertical thrust electric fan defines a fan diameter, and wherein the minimum internal cross measurement of the first member is greater than or substantially equal to the fan diameter.
	However, in an analogous diffuser art, Presz, JR. teaches wherein the vertical thrust electric fan defines a fan diameter (Fig. 3, “rotor”, 146), and wherein the minimum internal cross measurement of the first member (Fig. 3, “contoured turbine shroud”, 110) is greater than or substantially equal to the fan diameter (Fig. 3 shows the minimum internal cross measurement of the “contoured turbine shroud” 110 is greater than or substantially equal to the “rotor” 146 diameter).
It would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft and the diffusion assembly of Dierksmeier as modified by Saiz wherein the vertical thrust electric fan defines a fan diameter, and wherein the minimum internal cross measurement of the first member is greater than or substantially equal to the fan diameter, as taught by Presz, JR., since this is simply a change to the flow path shape. Dierksmeier further teaches the “lift fan flow path 71 may have any variety of shapes and orientations” (Col. 3, Lines 53-54), therefore it would have been an obvious matter 

Regarding claim 17, Dierksmeier as modified by Saiz and Presz, JR. teaches the aircraft of claim 14. Further, Dierksmeier teaches wherein the first member (Fig. 2B, “inner flow path member” 72) defines a substantially frustoconical shape (Fig. 2B shows the “inner flow path member” 72 as a frusto-conical, tapering from the “lift fan” 54 to the “vane box” 70), wherein the second member (Fig. 2B, “outer flow path member” 74) also defines a substantially frustoconical shape (Fig. 2B shows the “outer flow path member” 74 as a frusto-conical, tapering from the “lift fan” 54 to the “vane box” 70).

Regarding claim 18, Dierksmeier as modified by Saiz and Presz, JR. teaches the aircraft of claim 17. Further, Dierksmeier teaches further comprising: a third member (Fig. 2B, “doors”, 76), wherein the third member is a substantially frustoconical member (Fig. 2B shows “doors” 76 are frusto-conical, tapered the the “lift fan” 54 to the “vane box” 70) moveable along the vertical direction relative to the first and second members (Fig. 2A to 2B shows “doors” 76 are moveable vertically downward in the same direction as axis R in Fig. 1), and wherein the first member is nested within the second member and the second member is nested within the third member when the diffusion assembly is in the retracted position (Fig. 2B shows “inner flow path member” 72 nested within “outer flow path member” 74 and both nested within “doors” 76).


Allowable Subject Matter
Claims 19-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Dierksmeier as modified by Saiz and Presz, JR. lacks a third member, the second member movable generally along the vertical direction relative to the first member and the third member movable generally along the vertical direction relative to the second member, wherein the second member, and the third member together define at least in part an exhaust flowpath for the first vertical thrust electric fan when the diffusion assembly is in the second position with the first member at least partially extending on a first side of the second member along the vertical direction and the third member at least partially extending on a second, opposing side of the second member along the vertical direction.
Thus the prior art does not fairly teach these features as specifically required by claims 19-20 of the invention.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Dierksmeier to further include the vertical thrust fan as electric, as taught by Saiz, because these two power sources for lift fans were art-recognized equivalents before the effective filing date of the claimed invention. Additionally, it would have been obvious to one of to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft and the diffusion assembly of Dierksmeier as modified by Saiz wherein the vertical thrust electric fan defines a fan diameter, and wherein the minimum internal cross measurement of the first member is greater than or substantially equal to the fan diameter, as taught by Presz, JR., since this is simply a change to the flow path shape. Dierksmeier further teaches the “lift fan flow path 71 may have any variety of shapes and orientations” (Col. 3, Lines 53-54), therefore it would have been an obvious matter of design choice to make the different portions of the flow path of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647